Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00523-CV

                               OHIO DEVELOPMENT, LLC.,
                                       Appellant

                                                v.

                  TAPATIO SPRINGS HOMEOWNERS ASSOCIATION,
                                   Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 15-405CCL
                          Honorable Bill R. Palmer, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, we REVERSE the portions of the trial
court’s judgment that (1) order appellant “take nothing” on its claims, and (2) award attorney’s
fees and costs to appellee. Additionally, we RENDER judgment that (1) appellant has an express
easement over Wild Turkey Boulevard. We REMAND the case to the trial court for the limited
purpose of (1) entering a valid judgment conveying said easement, and (2) determining attorney’s
fees.

       SIGNED November 27, 2019.


                                                 _____________________________
                                                 Irene Rios, Justice